DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1 and 17 (see Remarks pages 8-11 filed on 04/04/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Koike et al (US 2019/0232683) discloses data writing device includes a roller configured to convey a label including a radio tag along a predetermined path, a reader/writer configured to wirelessly communicate with the radio tag, and a controller configured to control the roller to convey the label and control the reader/writer to acquire a plurality of radio wave intensities from the radio tag at different positions along the predetermined path as the label is conveyed, and determine one of the different positions along the predetermined path at which the radio wave intensities are equal to or greater than a threshold value as a writing position for the radio tag, (Para 0015-0137). However, Koike et al does not disclose in the affirmative, “a controller configured to select a polarization direction according to a type of the print medium being transported by the sheet conveyance unit and control the antenna to emit a linearly polarized radio wave with the selected polarization direction towards the predetermined portion.”
Further, the next closest prior art Yoshino (US 2007/0003340) discloses image forming apparatus capable of restricting copying using, as a master copy, a copy of a produced work such as a book. An MFP is provided with a printing permission/prohibition judging section and an output paper sheet selection section. The printing permission/prohibition judging section judges whether or not restriction information for restricting image formation is contained in either (i) an information tag provided in a document, or (ii) image data acquired by an image scanning section. The output paper sheet selection section selects a regulatory-information-containing recording paper sheet (i.e., a recording paper sheet on which a copy restriction code/pattern has been formed in advance, or a recording paper sheet having a wireless tag in which regulatory information has been stored in advance) as a recording paper sheet to be subjected to the image formation, which regulatory-information-containing recording paper sheet contains the regulatory information for prohibiting or restricting an image forming process based on the recording paper sheet on which an image has been formed, (Para 0057-0309). However, Yoshino does not disclose in the affirmative, “a controller configured to select a polarization direction according to a type of the print medium being transported by the sheet conveyance unit and control the antenna to emit a linearly polarized radio wave with the selected polarization direction towards the predetermined portion.”
Finally, the next closest prior art Hamakawa (US 2018/0024796) discloses electronic device capable of effectively using a wireless tag. A system-control unit of a MFP, via a communication-control unit, checks whether or not setup information is stored on a wireless tag, and when setup information is stored, reads the setup information, executes setup based on the setup information and rewrites status information to correspond to the setup state. A system-control unit of a portable terminal, via a communication-control unit that controls communication with a wireless tag, reads NFC information (management information) that manages the data write area of the wireless tag, and when there is empty space in the NFC information (management information), writes setup information that has status information indicating the setup state in the empty area, (Para 0015-0109). However, Hamakawa does not disclose in the affirmative, “a controller configured to select a polarization direction according to a type of the print medium being transported by the sheet conveyance unit and control the antenna to emit a linearly polarized radio wave with the selected polarization direction towards the predetermined portion.”
Therefore, the prior arts Koike et al, Yoshino and Hamakawa alone or in combination do not render obvious in include the claimed feature in the affirmative, “a controller configured to select a polarization direction according to a type of the print medium being transported by the sheet conveyance unit and control the antenna to emit a linearly polarized radio wave with the selected polarization direction towards the predetermined portion.”

Regarding independent claim 17, the closest prior art, Koike et al (US 2019/0232683) discloses data writing device includes a roller configured to convey a label including a radio tag along a predetermined path, a reader/writer configured to wirelessly communicate with the radio tag, and a controller configured to control the roller to convey the label and control the reader/writer to acquire a plurality of radio wave intensities from the radio tag at different positions along the predetermined path as the label is conveyed, and determine one of the different positions along the predetermined path at which the radio wave intensities are equal to or greater than a threshold value as a writing position for the radio tag, (Para 0015-0137). However, Koike et al does not disclose in the affirmative, “writing information to a second wireless tag on the print medium using radio waves of a second polarization direction after an elapse, according to the clock, of a second time since the start of the conveyance of the print medium, the second time and the second polarization direction being parameters for writing information set according to the identified wireless tag position information.”
Further, the next closest prior art Yoshino (US 2007/0003340) discloses image forming apparatus capable of restricting copying using, as a master copy, a copy of a produced work such as a book. An MFP is provided with a printing permission/prohibition judging section and an output paper sheet selection section. The printing permission/prohibition judging section judges whether or not restriction information for restricting image formation is contained in either (i) an information tag provided in a document, or (ii) image data acquired by an image scanning section. The output paper sheet selection section selects a regulatory-information-containing recording paper sheet (i.e., a recording paper sheet on which a copy restriction code/pattern has been formed in advance, or a recording paper sheet having a wireless tag in which regulatory information has been stored in advance) as a recording paper sheet to be subjected to the image formation, which regulatory-information-containing recording paper sheet contains the regulatory information for prohibiting or restricting an image forming process based on the recording paper sheet on which an image has been formed, (Para 0057-0309). However, Yoshino does not disclose in the affirmative, “writing information to a second wireless tag on the print medium using radio waves of a second polarization direction after an elapse, according to the clock, of a second time since the start of the conveyance of the print medium, the second time and the second polarization direction being parameters for writing information set according to the identified wireless tag position information.”
Finally, the next closest prior art Hamakawa (US 2018/0024796) discloses electronic device capable of effectively using a wireless tag. A system-control unit of a MFP, via a communication-control unit, checks whether or not setup information is stored on a wireless tag, and when setup information is stored, reads the setup information, executes setup based on the setup information and rewrites status information to correspond to the setup state. A system-control unit of a portable terminal, via a communication-control unit that controls communication with a wireless tag, reads NFC information (management information) that manages the data write area of the wireless tag, and when there is empty space in the NFC information (management information), writes setup information that has status information indicating the setup state in the empty area, (Para 0015-0109). However, Hamakawa does not disclose in the affirmative, “writing information to a second wireless tag on the print medium using radio waves of a second polarization direction after an elapse, according to the clock, of a second time since the start of the conveyance of the print medium, the second time and the second polarization direction being parameters for writing information set according to the identified wireless tag position information.”
Therefore, the prior arts Koike et al, Yoshino and Hamakawa alone or in combination do not render obvious in include the claimed feature in the affirmative, “writing information to a second wireless tag on the print medium using radio waves of a second polarization direction after an elapse, according to the clock, of a second time since the start of the conveyance of the print medium, the second time and the second polarization direction being parameters for writing information set according to the identified wireless tag position information.”

Dependent claims 2-16 and 18-20 are allowed because of their dependency to claims 1 and 17 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677